     Case 2:20-cv-00995-TLN-DMC Document 12 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS ZILL HANLEY,                               No. 2:20-CV-00995-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff Thomas Zill Hanley (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 25, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff submitted

23   objections to the Findings and Recommendations. (ECF No. 11.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                       1
     Case 2:20-cv-00995-TLN-DMC Document 12 Filed 07/22/20 Page 2 of 2

 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3          Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      The Findings and Recommendations filed June 25, 2020 (ECF No. 10), are

 8   adopted in full;

 9          2.      Plaintiff’s action is DISMISSED; and

10          3.      The Clerk of the Court is directed to close this case.

11          IT IS SO ORDERED.

12   DATED: July 21, 2020

13

14

15
                                                       Troy L. Nunley
16                                                     United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
